Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 9/27/21 has been entered.	
Claims 1-20 are pending.
Information Disclosure Statement
The IDS filed 7/23/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the following vague and indefinite problems exist:
the limitation “a SAS selected dual SIM device” (bridging lines 7-8) is not clear since it appears that a positive step of a SAS selecting a dual SIM device is missing in the claim;
the meaning of the limitation “reported connected dual SIM devices” is not clear;
it is not clear which entity is performing the functions of “receiving” in lines 9 and 12, respectively; and 
the limitation “the measured power values” (last two lines) lacks an antecedent basis.
In claim 2, it is not clear which entity is performing the function of “receiving” in the claim.
In independent claim 8, the following vague and indefinite problems exist:
it is not clear if the limitation “a PCI table” (line 8) refers to a different PCI table or to the same PCI table initially recited in line 3;
the meaning of the limitation “reported connected dual SIM devices” (bridging lines 8-9) is not clear;
the limitation “a SAS selected dual SIM device” (line 8) is not clear since it appears that a positive step of a SAS selecting a dual SIM device is missing in the claim;
the limitation “receiving, by each SAS selected dual SIM device … based on the PCI table” (emphasis added) is confusing since the function of “receiving” is being performed by a dual SIM device instead of the “shared spectrum interference based device” which is the subject of the preamble; and
the limitation “the measured power values” (last two lines) lacks an antecedent basis.
In independent claim 15, the following vague and indefinite problems exist:
it is not clear which entity is performing the functions of “reporting” (line 6) and “receiving” (line 8);
the limitation “after PCI table convergence” is confusing since it appears that a positive step of performing “PCI table convergence” is missing in the claim;
the limitation “each SAS designated dual SIM device” (line 8) is not clear since it appears that a positive step of a SAS designating a dual SIM device is missing in the claim; and 
the limitations “the reported connected dual SIM devices” (line 11) and “the measured power values” (last line) lack an antecedent basis.
The remaining dependent claims fall in view of the independent claims 1, 10, and 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, respectively, of U.S. Patent No. 11,115,845 (“reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-18 of this instant application are anticipated by claims 1, 3-5, respectively, of the reference patent.
Claim 1 of the reference patent recites A method for measuring network interference using dual subscriber identification module (SIM) devices, the method comprising (see col. 20, claim 1, lines 24-26; further references to col. 20 and claim 1 will be omitted in the citations below): 
exchanging, by each of a spectrum access system (SAS) spectrum granted Citizens Broadband Radio Service (CBRS) device (CBSD) with neighbor SAS spectrum granted CBSDs, a physical cell identity (PCI) table (see lines 33-35); 
reporting, to the SAS, a number of PCIs detected by each connected dual SIM device connected using a first SIM device after PCI table convergence (see lines 39-42 and 37-38); 
receiving, from each SAS designated dual SIM device using a second SIM device, power values of PCIs detected by the SAS designated dual SIM device which are absent from a PCI table shared by an associated SAS spectrum granted CBSD, each SAS designated dual SIM device is one of the reported connected dual SIM devices (see lines 43-53); and 
receiving, from the SAS by each SAS spectrum granted CBSD, cluster interference decisions based on the measured power values (see line 54-56).
As further support, see the table below which compares claim 15 of the instant application to claim 1 of the reference patent.  The limitations of claim 1 have been bolded which anticipate claim 15.
15.(instant application) A method for measuring network interference using dual subscriber identification module (SIM) devices, the method comprising: 










exchanging, by each of a spectrum access system (SAS) spectrum granted Citizens Broadband Radio Service (CBRS) device (CBSD) with neighbor SAS spectrum granted CBSDs, a physical cell identity (PCI) table; 



reporting, to the SAS, a number of PCIs detected by each connected dual SIM device connected using a first SIM device after PCI table convergence; 



receiving, from each SAS designated dual SIM device using a second SIM device, power values of PCIs detected by the SAS designated dual SIM device which are absent from a PCI table shared by an associated SAS spectrum granted CBSD, each SAS designated dual SIM device is one of the reported connected dual SIM devices; and 









receiving, from the SAS by each SAS spectrum granted CBSD, cluster interference decisions based on the measured power values.


1.(reference patent) A method for measuring network interference using
dual subscriber identification module (SIM) devices, the method comprising:

assigning a physical cell identity (PCI) to each connected Citizens Broadband Radio Service (CBRS) device (CBSD) granted unlicensed spectrum by a spectrum
access system (SAS), wherein multiple clusters are formed containing different spectrum granted CBSDs;

exchanging, by each spectrum granted CBSD with neighbor spectrum granted CBSDs, the PCIs, wherein each spectrum granted CBSD maintains a PCI table;

connecting, via first SIM devices in dual SIM devices, to a spectrum granted CBSD after convergence of PCI tables;

reporting, to the SAS by each spectrum granted CBSD having connected dual SIM devices, a number of PCIs detected by each of the dual SIM devices using their
respective first SIM devices;

measuring, by each SAS designated dual SIM device using their respective second SIM device, power values of PCIs detected by the SAS designated dual SIM device which are absent from the PCI table provided by an associated spectrum granted CBSD, wherein the each SAS designated dual SIM device is one of the connected dual SIM devices which reported the number of PCIs detected using their respective first devices;

reporting, to the SAS by each SAS designated dual SIM device via an associated spectrum granted CBSD, the
measured power values; and

receiving, from the SAS by each spectrum granted CBSD, cluster interference decisions based on the measured power values.



For claims 16-18 of this instant application, see claims 3-5, respectively, of the reference patent.  Note that claim 3 of the reference patent depends from claim 2 and hence, includes the limitations of claim 2.
Therefore claims 1, 3-5 of the reference patent are in essence a “species” of the generic invention of claims 15-18 of this instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Note that the allowability of the claims 15-18 are conditioned upon the successful resolution of the double patenting rejection, supra.
The prior art of record does not teach or suggest the claim limitations “sharing, by each shared spectrum interference based device in the cluster having the at least one connected dual SIM device, a converged physical cell identity (PCI) table with a SAS selected dual SIM device based on reported connected dual SIM devices; 
receiving, from each SAS selected dual SIM device using another SIM device, power values of PCIs detected by each SAS selected dual SIM device which are outside the cluster based on the PCI table” as recited in claim 1 and similarly recited in independent claim 8.
The prior art of record does not teach or suggest the claim limitations “receiving, from each SAS designated dual SIM device using a second SIM device, power values of PCIs detected by the SAS designated dual SIM device which are absent from a PCI table shared by an associated SAS spectrum granted CBSD, each SAS designated dual SIM device is one of the reported connected dual SIM devices” as recited in independent claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See the respective abstracts of Syed et al. (US 2020/0187133) and Macmullan et al. (US 2021/0352491).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414